Exhibit 5.1 August 15, 2017 Fate Therapeutics, Inc. 3535 General Atomics Court, Suite 200 San Diego, CA 92121 Re:Securities Being Registered under Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as counsel to you in connection with your filing of a Registration Statement on Form S-3 (as amended or supplemented, the “Registration Statement”) pursuant to the Securities Act of 1933, as amended (the “Securities Act”), relating to the registration of up to $100,000,000 of any combination of (i)common stock, par value $0.001 per share (the “Common Stock”), of Fate Therapeutics, Inc., a Delaware corporation (the “Company”), (ii)preferred stock, par value $0.001 per share, of the Company (the “Preferred Stock”), (iii)debt securities of the Company (the “Debt Securities”), (iv)warrants to purchase Common Stock, Preferred Stock or Debt Securities (the “Warrants”), (v)units comprised of Common Stock, Preferred Stock, Debt Securities, Warrants and other securities in any combination (the “Units,” and together with the Common Stock, Preferred Stock, Debt Securities and Warrants, the “Securities”), and (vi) up to 1,000,000 shares (the “Selling Stockholder Shares”) of the Company’s Common Stock to be sold by the selling stockholder listed in the Registration Statement (the “Selling Stockholder”).Securities may be issued in an unspecified number (with respect to Common Stock, Preferred Stock, Warrants and Units) or in an unspecified principal amount (with respect to Debt Securities).The Registration Statement provides that the Securities may be offered separately or together, in separate series, in amounts, at prices and on terms to be set forth in one or more prospectus supplements (each a “Prospectus Supplement”) to the prospectus contained in the Registration Statement. We have reviewed such documents and made such examination of law as we have deemed appropriate to give the opinions set forth below.We have relied, without independent verification, on certificates of public officials and, as to matters of fact material to the opinions set forth below, on certificates of officers of the Company. The opinions set forth below are limited to the Delaware General Corporation Law, the law of New York, and the federal law of the United States. For purposes of the opinions set forth below, without limiting any other exceptions or qualifications set forth herein, we have assumed that after the issuance of any Securities offered pursuant to the Registration Statement, the total number of issued shares of Common Stock or Preferred Stock, as applicable, together with the total number of shares of such stock issuable upon the exercise, exchange, conversion or settlement, as the case may be, of any exercisable, exchangeable or convertible security (including without limitation any Unit), as the case may be, then outstanding, will not exceed the total number of authorized shares of Common Stock or Fate Therapeutics, Inc.
